 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          BOARD OF TRUSTEES OF THE                         CASE NO. C19-28 MJP
            EMPLOYEE PAINTERS' TRUST,
11                                                           MINUTE ORDER
                                   Plaintiff,
12
                      v.
13
            ADKISON GLAZING SERVICES
14          LLC, et al.,

15                                 Defendants.

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19          Per the Status Report filed by the parties on July 5, 2019 (Dkt. No. 17), the Court orders

20   the following:

21          IT IS ORDERED that the parties will be given until July 19, 2019 to achieve settlement

22   and effectuate settlement by filing such further papers with the Court as may be required.

23

24


     MINUTE ORDER - 1
 1          IT IS FURTHER ORDERED that, if settlement cannot be achieved, Plaintiffs have until

 2   August 2, 2019 within which to file a motion for default judgment against the remaining

 3   defendants.

 4

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Filed July 9, 2019.

 7
                                                    William M. McCool
 8                                                  Clerk of Court

 9                                                   s/Paula McNabb
                                                     Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
